Citation Nr: 1110973	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a fractured left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2009, the Board remanded this matter to the RO for proper VCAA notice and to provide the Veteran with a VA examination.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the December 2009 Board remand requested that the Veteran be provided with a VA examination to determine the current severity of his service-connected left ankle disorder.  As part of the remand instructions, the Board specifically noted that the claims file must be made available to the examiner in conjunction with the examination and a notation to the effect that a review of the record took place should be included in the report.  The Veteran was provided with two VA examinations in January 2010 and November 2010.  The examiner in January 2010 specifically noted that the claims file was not available for him to review.  The November 2010 examiner did not state whether he reviewed the claims file and there is no indication in the report that he reviewed the file.  Based on the foregoing, the Board finds that a remand is necessary in order to comply with the previous remand.   See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be referred for a VA examination to more accurately determine the nature and severity of his service connected left ankle fracture residuals. The claims folder must be made available to the examiner(s) in conjunction with the examination. A notation to the effect that this record review took place should be included in the report of the examiner. The examiner should elicit from the Veteran a detailed history of relevant symptoms. All indicated tests and studies, including X- rays, should be performed, and the examiner should review the results of any testing prior to completing the report. The examiner should describe in detail all symptoms reasonably attributable to service-connected left ankle fracture residuals and their current severity. Any disabling manifestations specifically attributable to the service connected left ankle disability must be fully outlined and differentiated from symptoms caused by any non service-connected ankle disorders.

a. The examiner should note any malunion or nonunion of the tibia and fibula associated with the ankle disability and characterize it as slight, moderate or marked, or requiring a brace due to loose motion, as the case may be.

b. The examiner should also conduct range of motion testing of the left ankle (expressed in degrees, with standard ranges provided for comparison purposes). He/she should opine whether, in view of the overall functional limitations, the Veteran's left ankle disability is comparable to ankylosis with (1) plantar flexion between 30 degrees and 40 degrees, or dorsiflexion between 0 degrees and 10 degrees; or (2) plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.

c. The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left ankle. If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

d. The examiner should then indicate the effect the left ankle disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, he/she should render an opinion as to whether service- connected left ankle disability causes marked interference with employment, or the need for frequent periods of hospitalization.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.
2. Upon completion of the foregoing, the RO should readjudicate the Veteran's increased rating claim for residuals of a fractured left ankle, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


